Citation Nr: 1534150	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in March 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

In April 2015, the Veteran indicated that he had no further evidence to submit and wished to waive RO consideration of further evidence in order to expedite his claim.  Since that waiver, additional VA treatment records have been added to the file, including records of inpatient PTSD treatment from June to July 2015.  Because those records do not add anything significant to the Board's decision, there is no need to remand this case for further RO consideration or seek an additional waiver.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


FINDINGS OF FACT

1.  The Veteran did not engage in combat against enemy forces and his alleged in-service stressors have not been independently verified.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2012.  The claim was last adjudicated in April 2015.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, written statements of the Veteran, and other lay statements.

The Veteran was also afforded a VA hearing with the undersigned in November 2014.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the March 2015 Board remand, the AOJ requested additional VA treatment records.  All records pertinent to this issue have been associated with the claims file.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125 (2014).  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Id. 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  See 38 U.S.C.A. § 1154(b) (2014); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Veteran did not serve during a time of war and there is no evidence that he ever engaged in combat.

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  

There is an exception to the corroboration requirement if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.304(f)(3).  In this case, the Veteran has not alleged any stressors related to a fear of hostile military or terrorist activity, and this provision is therefore inapplicable.  

It is the Board's responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The law provides, however, that the Board is not required to accept a veteran's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept a veteran's statements regarding his alleged symptoms, including nightmares, flashbacks, and other difficulties associated with active service, if the Board does not find the statements regarding symptoms to be credible.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran attests that he developed PTSD after witnessing three incidents: two parachute accidents, one at Fort Benning and one at Pinal Air Park; and, a riot at a concert in Germany.  Because none of these claimed stressors are related to combat or fear of hostile military activity, independent corroboration is necessary.  The Veteran's accounts of all three claimed stressors are bereft of credible supporting evidence and are not credible and cannot be otherwise verified.

First, the Veteran contends that, while undergoing parachute training at Fort Benning in 1982, he witnessed a serious accident.  According to his testimony at the November 2014 Board hearing, a soldier who jumped very shortly after he did "hit the ground" and then was raised back up and dragged across the ground by his parachute.  The Veteran states that he is unsure if this person died, but he was "very badly bruised" and his face was "blank."  There is no evidence, other than the Veteran's statements, that this incident occurred and the Veteran's DD Form 214 does not show that he was ever awarded a Parachutist Badge for completing parachute training.  

Second, the Veteran contends that he witnessed a second serious parachute accident, this time a fatal one, at Pinal Air Park in April 1983.  As proof, the Veteran has submitted an October 1995 "News of the weird" article from the Tucson Citizen that mentions the April 1983 death of a member of the Navy "involved in a classified parachute training program" at Pinal Air Park.  Even if the Board were to accept a "News of the weird" article as proof that a fatality took place, the Veteran's claim that he was present at the time is not credible.  The Veteran's service personnel records confirm that he was stationed at Fort Huachuca during this period.  Although Fort Huachuca and Pinal Air Park are both in Arizona, they are more than 100 miles apart.  In a July 2015 statement, the Veteran claims that he was at Pinal Air Park anyway for a training exercise on that day, witnessed the incident, and was told not to mention it because he was "not on record" to have been there due to a secret clearance that resulted in many unrecorded assignments.  The Veteran's service personnel records, including his DD Form 214, establish that his Military Occupational Specialty was as a Food Service Specialist.  Assignments of the type the Veteran describes are in no way consistent with that specialty.  

Third, the Veteran contends that he was peripherally involved in a riot during an S.O.S. Band concert at USAG Rheinland-Platz in Baumholder, Germany in the summer of 1984.  According to an April 2012 statement, the Veteran was pushed away from the fighting very quickly and he is unsure if any soldiers were killed.  According to his November 2014 testimony, 50-60 or more soldiers were involved and, by the end, bodies were "piled like a pyramid."  In May 2012, the Joint Services Records Research Center indicated that it was unable to find any record of this incident but left open the possibility that a criminal investigation report might exist.  Based on this information and the fact that, as someone who was only a witness to the alleged incident, the Veteran would have no standing to request Army criminal records, the RO issued a formal finding in May 2012 that it could not corroborate this stressor.  As with the other claimed stressors, the Veteran's account is not credible; some record would exist of an incident of the scale the Veteran describes.  

Because there is no credible supporting evidence of any of the Veteran's claimed stressors, his claim must be denied.  The Board also notes that there is some doubt as to the Veteran's diagnosis; his VA treatment providers have expressed suspicion in multiple treatment records that he is malingering to secure housing under the guise of inpatient treatment.  For example, a July 2013 VA treatment record notes that the Veteran was "clearly requesting admission as a result of his chronic homelessness" and listed his primary diagnosis as "Malingering for secondary gain."  For another example, a March 2015 VA treatment record lists the Veteran's primary diagnosis as "Cocaine induced mood disorder vs Malingering for housing."  

Other VA treatment records show a diagnosis of major depressive disorder.  In an August 2012 VA treatment record, the Veteran stated his belief that depressive symptoms began during his active duty service.  To the extent that the Veteran has asserted that he has a psychiatric disorder other than PTSD that is a result of his military service, the Board recognizes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, a probative medical opinion on the etiology or underlying causes of any psychiatric condition requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether any currently diagnosed psychiatric disorder was caused by or otherwise related to his military service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, his assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.  The Board also notes that the Veteran has filed a separate claim of entitlement to service connection for depression, which the RO denied in a September 2013 rating decision.  

Furthermore, the Board has also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  Psychosis shall be presumed to have been incurred in service when a veteran has served continuously for 90 days or more during a period of war and it manifests to a degree of 10 percent or more within one year from termination of service.   38 U.S.C.A. § 1112; 38 C.F.R. §§  3.307, 3.309.  In this case, there is no evidence that the Veteran was diagnosed with or was otherwise shown to have a psychiatric disorder during service or a psychosis within one year from termination of service, nor has the Veteran alleged that he had any medical treatment for a psychiatric disorder at that time.  Therefore, this presumption is inapplicable in the current case.  

In short, there is no competent and probative evidence showing that the Veteran has a valid, current diagnosis of PTSD based on a corroborated stressor or that he has had a diagnosis of another psychiatric disability which has been connected through competent and probative evidence to his service, either directly or presumptively. Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.   


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


